Exhibit 10.1

 

National Semiconductor Corporation

Notice of Grant of Stock Option and Option Agreement

 

ID: [Employee Name]

Address

 

You have been granted a Non-Qualified Stock Option (“Option”)  under the
National Semiconductor Corporation 2009 Incentive Award Plan (“Plan”):

 

Option Grant Date:

 

Option Price:

 

Number of Shares:

 

Vesting Schedule:

1/4th on first anniversary of grant date and 1/48th each month thereafter on the
day in the month corresponding to the grant date

Option Term:

Six years and one day

Option Number:

 

 

Except in certain instances, vesting on options ceases upon a termination of
employment. After termination, vested options generally may be exercised within
3 months although certain exceptions apply. Consult the Plan and the additional
terms and conditions of the Stock Option Agreement (“Agreement”), as well as the
related Prospectus, for details.

 

The option is subject to the terms and conditions of this Notice of Grant of
Stock Option (“Notice”), the additional terms and conditions of the Agreement
and the Plan.  These documents, as well as the Prospectus for the Plan, may be
accessed on the intranet at the National Semiconductor Corporate Human Resources
website, http://myworkplace.nsc.com. Hard copies are available upon request from
Stock Administration, Mail Stop C1-640, 2900 Semiconductor Drive, Santa Clara,
CA 95051, stock.administration@nsc.com.

 

The exercise of a stock option has tax implications. Consult the Prospectus and
your tax adviser for details.

 

PLEASE NOTE: The granting of stock options is solely at the Company’s
discretion. There is no guarantee that you will be granted options in the
future. In addition, the Company is not responsible for and does not guarantee
that you will be able to achieve any particular sales price in connection with
your stock option exercise.

 

By agreeing to accept this Option, you confirm that you have received copies of
and agree to be bound by the terms and conditions of this Notice, the Plan and
the Agreement.  In particular, you should note that by accepting this Option
grant, you consent to the collection, use and transfer of personal data about
you as described in the Agreement. This Option cannot be exercised unless you
have accepted this Notice and related Agreement.

 

1

--------------------------------------------------------------------------------


 

NATIONAL SEMICONDUCTOR CORPORATION

 

2009 INCENTIVE AWARD PLAN (“Plan”)

 

STOCK OPTION AGREEMENT
ADDITIONAL TERMS AND CONDITIONS

 

1.                Definitions and Incorporation of Terms

 

(a)                  Disability.  The inability of the optionee named in the
notice of grant of stock option (“Optionee”) to perform any services for the
Company or an Affiliate and eligibility to receive disability benefits under the
standards used by the applicable disability benefit plans or of the Company (or
an Affiliate) or any successor plan thereto.

 

(b)                 Retirement.  Permanent termination of employment with the
Company or an Affiliate and (i) age is at least fifty-five (55) and Optionee’s
years of service in the employ of the Company or an Affiliate is then (10) or
more, and (ii) the terminating employee has confirmed to the Company that he or
she does not intend to engage in a full-time vocation.

 

(c)                  Incorporation of Terms of Plan.  The Option is subject to
the terms and conditions of the Plan which are incorporated herein by reference.
Capitalized terms not otherwise defined herein have the meanings set forth in
the Plan.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

2.                Termination of Option.  The Option shall terminate and may not
be exercised if the Optionee incurs a Termination of Service within six months
following the date the Option was granted.  If Optionee incurs a Termination of
Service  such six month period, the Option shall terminate and may not be
exercised except as follows:

 

(a)                  If Optionee’s Termination of Service is for any reason
other than (i) Retirement, (ii) Disability, or (iii) death, Optionee may
exercise the Option to the extent that Optionee was entitled to exercise it at
the date of such termination at any time within a period of three (3) months
following the date of such termination.  If Optionee shall die during such three
(3) month period without having exercised the Option, the person or persons to
whom the Optionee’s rights under the Option shall pass by will or by the laws of
descent or distribution may exercise the Option within a period of one year
following Optionee’s death but only to the extent the Option was exercisable at
the date of Optionee’s termination;

 

(b)                 If Optionee’s Termination of Service is due to
(i) Retirement, (ii) Disability, or (iii) death, the Option may be exercised as
provided in the Vesting Schedule (subject to the accelerated vesting provisions
of Section 3 hereof) at any time within a period of five (5) years following the
date of such termination by Optionee, or in the event of Optionee’s death, by
the person or persons to whom Optionee’s rights under the Option shall pass by
will or by the laws of descent or distribution; provided, however, that if
Optionee shall become employed by or provide services in any manner to a
competitor of the Company, the Option shall terminate immediately and may not be
exercised.

 

3.                If Optionee does not incur a Termination of Service within six
(6) months following the date the Option was granted and Optionee’s Termination
of Service is due to (i) death or (ii) Retirement or Disability and Optionee
dies within three (3) years following the date of such termination, the Option
shall be fully exercisable upon Optionee’s death notwithstanding the installment
exercise provisions of the Vesting Schedule.

 

1

--------------------------------------------------------------------------------


 

4.                Nothing contained in Section 2 or Section 3 hereof is intended
to extend the stated Option Term, and in no event may the Option be exercised
after the Option Term has expired.

 

5.                The Option is exercisable, during the lifetime of the
Optionee, only by the Optionee.  The Option shall not be sold, pledged, assigned
or transferred in any manner otherwise than by will or the laws of descent and
distribution, and shall not be subject to attachment or similar process.  Any
attempted sale, pledge, assignment, transfer or other disposition of the Option
contrary to the provisions hereof and the levy of any attachment or similar
process upon the Option shall be null and void and without effect.

 

6.                Upon the occurrence of certain events relating to the Common
Stock contemplated by Section 13.2 of the Plan (including, without limitation,
an extraordinary cash dividend on such Common Stock), the Administrator shall
make such adjustments the Administrator deems appropriate in the number of
shares of Common Stock subject to the Option, the exercise price of the Option
and the kind of securities that may be issued upon exercise of the Option. 
Optionee acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and Section 13.2 of
the Plan.

 

7.                Subject to the terms and conditions of this Agreement, the
Option may be exercised by giving notice to he Company at such location and in
such form, which may be electronic, as the Company may designate.  Such notice
shall (i) state the election to exercise the Option and the number of full
shares in respect of which it is being exercised, and (ii) be signed by the
person or persons so exercising the Option and, in the event the Option is being
exercised (pursuant to Section 2 hereof) by any person or persons other than the
Optionee, be accompanied by appropriate proof of the right of such person or
persons to exercise the Option.  Such notice may be in electronic form and shall
be accompanied by payment of the full purchase price of such shares, whereupon
the Company shall issue and deliver, or cause to be issued and delivered a
certificate or certificates which may be in book entry form, representing such
shares, as soon as practicable after such notice is received.  The purchase
price for such shares must be paid in full in one, or a combination of one or
more of the following methods: (i) cash or check, (ii) in Common Stock; or
(iii) other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Optionee has placed a market
sell order with a broker with respect to shares of Common Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).  If
Common Stock is used to pay any portion of the purchase price, it must have been
held by the Optionee for such period of time as is sufficient to avoid the
imposition on the Company of adverse accounting consequences, must be duly
endorsed for transfer to the Company by the Optionee and must have an aggregate
Fair Market Value as of the payment date of the applicable purchase price.  The
payment of all or part of the required withholding taxes due upon exercise of
the Option, up to the highest marginal rates then in effect, may be made by the
withholding of shares otherwise issuable upon exercise of the Option with an
aggregate Fair Market Value (determined, as applicable, on the date of exercise)
equal to the amount that must be withheld by the Optionee’s employer for
federal, state, local and/or other tax purposes. The certificate or
certificates, which may be in electronic form, for the shares as to which the
Option shall have been so exercised shall be registered in the name of the
person or persons so exercising the Option and shall be delivered as aforesaid
to or upon the order of the person or persons exercising the Option.  The date
of the exercise of the Option will be the date on which the aforesaid notice,
properly executed and accompanied as aforesaid, is received by the Company.  All
shares that shall be purchased upon the exercise of the Option as provided
herein shall be fully paid and nonassessable.  Until the certificate or
certificates have been issued as aforesaid, the person or persons exercising the
Option shall possess no rights of a record holder with respect to any of such
shares.

 

2

--------------------------------------------------------------------------------


 

8.                The Company shall not be required to issue or deliver any
certificate or certificates for shares of stock to satisfy the Option pursuant
to this Agreement prior to fulfillment of all of the following conditions:

 

(a)                  Optionee has evidenced Optionee’s acceptance of the terms
of this agreement, which acceptance may be in written or electronic format;

 

(b)                 The admission of such shares to listing on all stock
exchanges on which such class of stock is then listed;

 

(c)                  The completion of any registration or other qualification
of such shares under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable;

 

(d)                 The obtaining of any approval or other clearance from any
state, federal, or other governmental agency which the Administrator shall, in
its absolute discretion, determine to be necessary or advisable;

 

(e)                  Subject to the provisions of Section 7, the payment by
Optionee of all amounts required to be withheld under federal, state, local and
other applicable tax laws, with respect to the exercise of the Option and any
shares of the Common Stock issued or issuable to satisfy the Option thereunder;
and

 

(f)                  The lapse of such reasonable period of time as the
Administrator may from time to time establish for reasons of administrative
convenience.

 

9.                By entering into this Agreement and accepting the grant of an
option evidenced hereby, Optionee acknowledges that: (i) the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time; (ii) the grant of the Option is a one-time benefit which
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options; (iii) all determinations with respect
to any such future grants, including, but not limited to, the times when options
shall be granted, the number of shares subject to each option, the option price,
and the time or times when each option shall be exercisable, will be at the sole
discretion of the Company and the Administrator; (iv) the Optionee’s receipt of
this Option shall not create a right to further employment with the Company and
shall not interfere with the ability of the Company to terminate the Optionee’s
employment relationship at any time with or without cause; (v) the Optionee’s
participation in the Plan is voluntary; (vi) the value of the Option is an
extraordinary item of compensation which is outside the scope of the Optionee’s
employment contract, if any; (vii) the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (viii) the future value of the underlying shares
is unknown and cannot be predicted with certainty; and (ix) if the underlying
shares do not increase in value, the Option will have no value.

 

10.              The Company and/or the Optionee’s employer will assess its
requirements regarding tax, social insurance and any other payroll tax (the
“Tax-Related Items”) withholding and reporting in connection with the Option,
including the grant, vesting or exercise of the Option or sale of shares
acquired pursuant to such exercise.  These requirements may change from time to
time as laws or interpretations change. Regardless of the actions of the Company
and/or the Optionee’s employer in this regard, the Optionee hereby acknowledges
and agrees that the ultimate liability for any and all Tax-Related Items is and
remains his or her responsibility and liability and that the Company and/or the

 

3

--------------------------------------------------------------------------------


 

Optionee’s employer (i) makes no representations nor undertakings regarding
treatment of any Tax-Related Items in connection with any aspect of the Option
grant, including the grant, vesting or exercise of the Option and the subsequent
sale of shares acquired pursuant to such exercise; and (ii) does not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability regarding Tax-Related Items.  In the event
that the Company and/or the Optionee’s employer must withhold any Tax-Related
Items as a result of the grant, vesting, or exercise of the Option or sale of
shares, the Optionee agrees to make arrangements satisfactory to the Company
and/or the Optionee’s employer to satisfy all withholding requirements.  The
Optionee authorizes the Company and/or the Optionee’s employer to withhold all
applicable Tax-Related Items legally due from the Optionee from his or her wages
or other cash compensation paid him or her by the Company and/or the Optionee’s
employer or from proceeds from the sale of shares. Optionee further authorizes
the Company and/or the Optionee’s employer to withhold from his or her wages or
other cash compensation paid him or her by the Company  and/or the Optionee’s
employee any additional Tax-Related Items that the Company and the Optionee’s
employer subsequently determine in the future to be the responsibility of the
Optionee.

 

11.              As a condition of the grant of the Option, the Optionee
consents to the collection, use and transfer of personal data as described in
this Section 11.  The Optionee understands that the Company and its subsidiaries
hold certain personal information about the Optionee, including the Optionee’s
name, home address and telephone number, date of birth, social security number
or identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in the Optionee’s favor, for the purpose of managing and
administering the Plan (the “Data”).  The Optionee further understands that the
Company and its subsidiaries will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the
Optionee’s participation in the Plan, and that the Company and its subsidiaries
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  The Optionee
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as the United States.  The Optionee authorizes the Company
and its subsidiaries to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan, including any requisite
transfer to a broker or other third party with whom the Optionee may elect to
deposit any shares of stock acquired upon exercise of the Option, such Data as
may be required for the administration of the Plan and/or the subsequent holding
of shares of stock on his or her behalf.  The Optionee understands that he or
she may, at any time, view Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting his or her local Human
Resources representative.  Withdrawal of consent may, however, affect Optionee’s
ability to exercise or realize benefits from the Option.

 

12.              Pursuant to Section 13.2(d) of the Plan, the Option shall
become fully vested and exercisable in the event that within twelve (12) months
after a Change in Control in connection with which the successor corporation
assumes the Option or substitutes an equivalent award for the Option, Optionee’s
service is terminated by the Company (or an Affiliate) without Cause or Optionee
resigns for Good Reason.

 

13.               Miscellaneous

 

(a)                  The Administrator has the power to interpret the Plan, this
Agreement and all other documents relating to the Option and to adopt rules for
the administration, interpretation and application of the Plan, and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Optionee, the

 

4

--------------------------------------------------------------------------------


 

Company and all other interested persons. No member of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith.

 

(b)                 Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 

(c)                  This Agreement shall be administered, and the Common Stock
subject to the Option shall be issued, only in such a manner as to conform to
all applicable laws, rules and regulations.

 

(d)                 This Agreement may be amended only by a document, which may
be in written or electronic form, executed by the parties hereto which
specifically states that it is amending this Agreement. Signatures evidencing
such execution may be written or electronic.

 

(e)                  The rights and obligations of the Company under this
Agreement shall be transferable by the Company to any one or more persons or
entities, and all covenants and agreements hereunder shall inure to the benefit
of, and be enforceable by the Company’s successors and assigns.

 

(f)                  Optionee agrees upon request to execute any further
documents or instruments necessary or desirable in the sole determination of the
Company to carry out the purposes or intent of this Agreement.

 

(g)                 Optionee acknowledges and agrees that he or she has reviewed
this Agreement in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing and accepting this Agreement and fully understands
all provisions of this Agreement.

 

(h)                 All obligations of the Company under the Plan and this
Agreement shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of substantially all of the business and/or
assets of the Company.

 

(i)                   If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any section of this Agreement
(or part of such a section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
section or part of a section to the fullest extent possible while remaining
lawful and valid.

 

(j)                   Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Optionee shall be addressed to him or her at the
address provided by Optionee to the Company for maintenance in Company’s
personnel records concerning Optionee. By a notice given pursuant to this
Section 13(j), either party may designate a different address for notices to be
given to it. Any notice which is required to be given to the Optionee shall, if
the Optionee is then deceased, be given to the Optionee’s personal
representative if such representative has previously informed the Company of his
or her status and address by written notice under this Section 13(j). Any notice
shall have been deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the postal service in the
country of residence of the party sending the notice.

 

(k)                  Notwithstanding anything in the Plan to the contrary, the
Administrator may, in its sole discretion, in the event of serious misconduct by
Optionee (including, without limitation, any

 

5

--------------------------------------------------------------------------------


 

misconduct prejudicial to or in conflict with the Company) or any Termination of
Service for cause or in the event that Optionee terminates employment for
Retirement and subsequently engages in full-time employment, or any activity of
Optionee in competition with the business of the Company, (i) cancel any
outstanding Option granted to Optionee, in whole or in part, whether or not
vested or (ii) following the exercise of an Option within a period specified by
the Administrator, require Optionee to repay to the Company any gain realized or
payment received upon the exercise of such Option (with such gain or payment
valued as of the date of exercise or payment). Such cancellation or repayment
obligation shall be effective as of the date specified by the Administrator. The
determination of whether Optionee has engaged in a serious breach of conduct or
any activity in competition with the business of the Company shall be determined
by the Administrator in good faith and in its sole discretion. This
Section 13(k) shall have no application following a Change in Control.

 

(l)                   This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that the Option (or any portion thereof) may
be subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify Optionee or any
other person for failure to do so) to adopt such amendments to the Plan or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the Option
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

 

(m)                 The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

14.              This Option is granted pursuant to the Plan. A copy of the Plan
is available in electronic form on the Company’s Human Resources website or in
hard copy from the Stock Administration department and is by reference
incorporated herein. In the event of any inconsistency between the terms of this
Agreement and the provisions of the Plan, the Plan shall govern.

 

6

--------------------------------------------------------------------------------